DETAILED ACTION
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambrecht et al. (US 8,374,558).
Regarding claim 1, Lambrecht et al. (Figs. 1-5) discloses an electronic assembly (100; col. 1, lines 53-65), comprising: an antenna module (101 or 201), including:
an antenna patch support (“patch antenna array 101 is mounted on a flexible substrate 210”; col. 2, lines 34-43) including a flexible portion (103 of Fig. 1 or “flexible substrate 210” of Fig. 2 [Wingdings font/0xE0] col. 2, lines 25-51);
an integrated circuit (IC) package (Radio 102; col. 2, lines 1-18 and 39-43) coupled to the antenna patch support (103 or 210); and an antenna patch (101 or 201 is patch antenna – col. 2, lines 34-35) coupled to the antenna patch support (210).  

Regarding claim 2, Lambrecht et al. (Figs. 1-5) discloses the electronic assembly (100) of claim 1, wherein the IC package (radio 102) and the antenna patch (antenna array 421 or 422) are coupled to opposite faces of the antenna patch support (411 / 412; Fig. 4; line 62 of col. 2 to line 11 of col. 3; and line 38 of col. 3 to line 5 of col. 4).

Regarding claim 3, Lambrecht et al. (Figs. 1-5) discloses the electronic assembly (100) of claim 1, wherein the IC package (radio 102) is coupled to a first portion (one end) of the antenna patch support (flexible substrate/interconnect 411), the antenna patch (421) is coupled to a second portion (2nd end) of the antenna patch support (411), and the flexible portion (twistable portion of the flexible substrate 411) is between the first portion and the second portion (411 / 412; Fig. 4; line 62 of col. 2 to line 11 of col. 3; and line 38 of col. 3 to line 5 of col. 4).

Regarding claim 4, Lambrecht et al. (Figs. 1-5) discloses the electronic assembly (100) of claim 3, wherein a plane of the first portion is not parallel to a plane of the second portion (411 / 412; Fig. 4; line 62 of col. 2 to line 11 of col. 3; and line 38 of col. 3 to line 5 of col. 4).

Regarding claim 5, Lambrecht et al. (Figs. 1-5) discloses the electronic assembly (100) of claim 4, wherein a plane of the first portion is not perpendicular to a plane of the second portion (411 / 412; Fig. 4; line 62 of col. 2 to line 11 of col. 3; and line 38 of col. 3 to line 5 of col. 4).  

Regarding claim 6, Lambrecht et al. (Figs. 1-5) discloses the electronic assembly (100) of claim 1, wherein the antenna patch (101, 201, 421, 422) is coupled to the flexible portion (“ Alternatively, the flexible substrate on which the antenna array is mounted…”; col. 2, ln 34-43).  

Regarding claim 7, Lambrecht et al. (Figs. 1-5) discloses the electronic assembly (100) of claim 1, wherein the flexible portion is a first flexible portion, the antenna patch support further includes a second flexible portion and a rigid portion, and the rigid portion is between the first flexible portion and the second flexible portion (“A rigid material can be affixed to portions of the flexible interconnects to provide with stiffness where necessary…” line 67 of col. 3 to line 5 of col. 4). 
Regarding claim 8, Lambrecht et al. (Figs. 1-5) discloses the electronic assembly (100) of claim 1, wherein the IC package (radio 102) and the antenna patch (421 / 422) are coupled to a same face of the antenna patch support (flexible substrate/interconnect - line 38 of col. 3 to line 5 of col. 4; Fig. 8 and col. 36-51).  

Regarding claim 9, Lambrecht et al. (Figs. 1-5) discloses the electronic assembly of claim 1, wherein the IC package (102) has a conformal shield (RFI shields) that provides a reflector or ground plane for a plurality of antenna patches to act as an edge-fire array (col. 3, lines 12-17; and col. 4, lines 6-12).  

Regarding claim 10, Lambrecht et al. (Figs. 1-5) discloses a communication device (electronic device 100 is, for example, a wireless mobile device [Wingdings font/0xE0] e.g., a smart/cell phone; col. 1, lines 53-65), comprising:
a display (display of the smart phone 100);
a back cover (back cover of the smart phone 100); and
an antenna array (antenna arrays 421/422) between the back cover and the display, wherein a plane of the antenna array (422) is not parallel to display or the back cover (“…the second array 422 is located on a surface orthogonal to the top surface. Other arrangements are possible…”; col. 4, lines 24-39). 

Regarding claim 11, Lambrecht et al. (Figs. 1-5) discloses the communication device of claim 10, wherein the antenna array is a first antenna array (antenna array 422), and the communication device (100) further includes: a second antenna array (antenna array 421) between the back cover and the display, wherein a plane of the second antenna array is not parallel to a plane of the first antenna array (Fig. 4; col. 4, lines 24-39) (see, Figs. 4, 7A and 8).   

Regarding claim 12, Lambrecht et al. (Figs. 1-5) discloses the communication device (100) of claim 11, wherein the plane of the second antenna array is perpendicular to the plane of the first antenna array (Fig. 4; col. 4, lines 24-39) (see, Figs. 4, 7A and 8). 

Regarding claim 13, Lambrecht et al. (Figs. 1-5) discloses the communication device of claim 11, wherein the plane of the second antenna array is not perpendicular to the plane of the first antenna array (col. 3, lines 6-11; and col. 4, lines 24-39 [Wingdings font/0xE0] “…Other arrangements are possible – that is an antenna array can be placed against any surface of the housing 410”) (see, Figs. 4, 7A and 8).   

Regarding claim 14, Lambrecht et al. (Figs. 1-5) discloses the communication device (100) of claim 10, further comprising: a housing (housing 410 of Fig. 4) providing side faces of the communication device (see, Figs. 4, 7A and 8).   

Regarding claim 15, Lambrecht et al. (Figs. 1-5) discloses the communication device of claim 14, wherein the plane of the antenna array (antenna array 422) is parallel to a proximate side face of the communication device (see, Figs. 4, 7A and 8).  

Regarding claim 16, Lambrecht et al. (Figs. 1-5) discloses the communication device of claim 14, wherein the plane of the antenna array (antenna array 421) is not parallel to a proximate side face of the communication device (see, Figs. 4, 7A and 8).  

Regarding claim 17, Lambrecht et al. (Figs. 1-5) discloses a method of manufacturing (designing or manufacturing – lines 67 of col. 3 to line 5 of col. 4; col. 6, lines 65-67) a communication device (a wireless mobile device 100 [Wingdings font/0xE0] e.g., a smart/cell phone; col. 1, lines 53-65), comprising:
positioning an antenna module (antenna module 101 of Fig. 1 or antenna arrays 421/422 of Fig. 4) in a housing (housing 410) of the communication device (100), wherein the antenna module includes at least one flexible portion (flexible substrate 103 of Fig. 1 or 210 as illustrated in Fig. 2; col. 2, lines 34-42); and
bending the at least one flexible portion (bended portion 411 or 711 [Wingdings font/0xE0] see, Figs. 4, 7A, 8-10; and col. 2, lines 39-51).  

Regarding claim 18, Lambrecht et al. (Figs. 1-10) discloses the method of claim 17, further comprising: securing the antenna module (antenna arrays/module 421/422) in the communication device (100) to maintain the bend in the at least one flexible portion (“…the first and second antenna arrays 421 and 422 are held securely in place…” - col. 6, lines 36-51). 

Regarding claim 19, Lambrecht et al. (Figs. 1-10) discloses the method of claim 17, wherein the antenna module (421/422) includes at least one antenna unit (201 as shown in Fig. 2) on the flexible portion (711; see, Fig. 7A).  
Regarding claim 20, Lambrecht et al. (Figs. 1-10) discloses the method of claim 17, wherein bending the at least one flexible portion (portion 711; Fig. 7A) includes folding the at least one flexible portion over an integrated circuit (IC) package (radio 102) of the antenna module.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809